Order, Family Court, New York County (Helen C. Sturm, J.), entered on or about October 25, 2007, which changed custody of the subject child from respondent mother to petitioner father, unanimously reversed, on the facts, without costs, and the matter remanded to Family Court for further proceedings consistent herewith.
While the decision of the Family Court was pending, and immediately after said decision was rendered, events took place which call into question whether the father has engaged in conduct detrimental to the well-being of the child, and thus, whether it is in the best interests of the child for custody to be changed to the father. Accordingly, this matter is remanded to *414Family Court for further proceedings as to these issues. Concur—Tom, J.P., Andrias, Saxe, Moskowitz and DeGrasse, JJ.